          Case 19-41141                Doc 31        Filed 08/20/19 Entered 08/20/19 06:20:24                                    Desc Ch 11
                                                    First Mtg Corp/Part Page 1 of 2
 Information to identify the case:
 Debtor
                   Boston Donuts, Inc.                                                         EIN 84−1659945
                   Name


 United States Bankruptcy Court District of Massachusetts
                                                                                               Date case filed for chapter 11 7/11/19
 Case number: 19−41141


Official Form 309F (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 8 for more information.)
To protect your rights, you may wish to consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the
address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other document in the case. Do not include more than the last four digits of a Social Security
or Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.



  1. Debtor's full name                       Boston Donuts, Inc.


  2. All other names used in the
     last 8 years


  3. Address                                  338 Park Avenue
                                              Worcester, MA 01545

                                              James P. Ehrhard                                           Contact phone 508−791−8411
                                              Ehrhard & Associates, P.C.
  4. Debtor's attorney                        250 Commercial Street
      Name and address
                                              Suite 410                                                  Email: ehrhard@ehrhardlaw.com
                                              Worcester, MA 01608

  5. Bankruptcy clerk's office                                                                           Hours open: Monday−Friday
      Documents in this case may be filed                                                                8:30am−5:00pm
      at this address.                        U. S. Bankruptcy Court
      You may inspect all records filed in    595 Main Street                                            Contact phone 508−770−8900
      this case at this office or online at   Worcester, MA 01608
      www.pacer.gov.
                                                                                                         Date: 8/20/19

  6. Meeting of creditors                                                                                 Location:
      The debtor's representative must    September 17, 2019 at 03:00 PM
      attend the meeting to be questioned                                                                 Worcester U.S. Trustee Office, 446
      under oath.                         The meeting may be continued or adjourned to a later
      Creditors may attend, but are not   date. If so, the date will be on the court docket.
                                                                                                          Main Street, 1st Floor, Worcester, MA
      required to do so.                                                                                  01608

                                                                                                           For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1
          Case 19-41141               Doc 31           Filed 08/20/19 Entered 08/20/19 06:20:24                                     Desc Ch 11
                                                      First Mtg Corp/Part Page 2 of 2
Debtor Boston Donuts, Inc.                                                                                                   Case number 19−41141 −cjp


  7. Proof of claim deadline                  Deadline for filing proof of claim: Not yet set. If a deadline is set, the court will send you
                                              another notice.
      Papers and any required fee must
      be received by the bankruptcy           A Proof of Claim is a signed statement describing a creditor's claim. A Proof of Claim form (Official Form
      clerk's office no later than 4:30 PM    410) may be obtained at www.uscourts.gov or any bankruptcy clerk's office or printed from the Court's
      (Eastern Time) by the deadlines         website at www.mab.uscourts.gov/mab/creditorinformation You may also file your claim electronically
      listed.                                 through the court's website at www.mab.uscourts.gov.

                                              If your claim is scheduled and is not listed as disputed, contingent or unliquidated, it will be allowed in the
                                              amount scheduled unless you filed a Proof of Claim or you sent further notice about the claim. Whether or
                                              not your claim is scheduled, you are permitted to file a Proof of Claim. If your claim is not listed at all or if
                                              your claim is listed as disputed, contingent, or unliquidated, then you must file a Proof of Claim or you might
                                              not be paid any money on your claim and may be unable to vote on the plan.

                                              Your claim will be allowed in the amount scheduled unless:

                                                       • your claim is designated as disputed, contingent, or unliquidated;
                                                       • you file a proof of claim in a different amount; or
                                                       • you receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                proceeding by filing a complaint by the deadline stated below.

                                             Deadline for filing the complaint:

  9. Deadline to file §503(b)(9)             Requests under Bankruptcy Code §503(b)(9)(goods sold within twenty (20) days of bankruptcy) must be filed
     requests                                in the bankruptcy clerk's office.

                                             Filing deadline:         60 days from the first date set for the meeting of creditors.

  10. Creditors with a foreign                If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
      address                                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


  11. Filing a Chapter 11                     Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
      bankruptcy case                         court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


  12. Discharge of debts                      Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
                                              debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.


  13. Abandonment of Estate                   Notice is hereby given that any creditor or other interested party who wishes to receive notice of the estate
      Property                                representative's intention to abandon property of the estate pursuant to 11 U.S.C. § 554(a) must file with
                                              the Court and serve upon the estate representative and the United States trustee a written request for such
                                              notice within fourteen (14) days from the date first scheduled for the meeting of creditors




Official Form 309F (For Corporations or Partnerships)                      Notice of Chapter 11 Bankruptcy Case                                           page 2
